Citation Nr: 1515366	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-18 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for right shoulder impingement syndrome.

2.  Entitlement to service connection for left shoulder condition.

3.  Entitlement to service connection for a disability manifested by back pain.

4.  Entitlement to service connection for a disability manifested by neck pain.

5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for left knee/leg condition.


REPRESENTATION

Veteran represented by:	Agnes S. Wladyka, Esq.



ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from October 1983 to June 1984 with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Newark, New Jersey, which denied the Veteran's service connection claims.  See October 2011 Notice of Disagreement, May 2013 Statement of the Case, June 2013 VA Form 9.

The Board notes that, in addition to the paper claims file, there are paperless electronic (Virtual VA and VBMS) claims files associated with the Veteran's claims.  VBMS and Virtual VA contain duplicative and/or non-relevant documents related to this appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

As an initial matter, the Veteran filed a claim for TDIU which the RO decided in a May 2014 rating decision.  The Veteran filed an NOD to this rating decision in May 2014.  While it is clear the Veteran's claim for TDIU is under development, a Statement of the Case was not issued and the Board is required to remand this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

VA is required to make reasonable efforts to help a claimant obtain records relevant to claim.  38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  With respect to the issues on appeal, in a January 2010 statement, the Veteran stated that he "cannot run or do anything" because of his injured knees and that he has constant pain (described as 8 to 10 out of 10) in his shoulder, upper neck, and back.  The record contains a letter from the Social Security Administration (SSA) stating the Veteran has qualified for social security disability benefits.  However, the letter is silent to the disability(ies) for which Social Security Disability Benefits were granted.  The Veteran's file does not show that attempts have been made to obtain and associated with the file records SSA disability records.  This must be done prior to an adjudication of the claim.

Moreover, in August 2003, the RO contacted the commanding officer of the 322nd General Hospital to request the Veteran's service medical treatment and personnel records - including dates of ACDUTRA and INACDUTRA service.  A September 2003 response referred the RO to inquire from CDR, DFAS - IN/FJESR.  The Veteran's claims file does not contain any follow-up action by the RO.  A Department of the Army letter shows the Veteran was transferred to the Retired Reserves effective May 11, 2009.  In addition, the record contains sporadic physical profiles and medical treatment reports from various military medical facilities between 2004 and 2007.  Therefore, further development is necessary to obtain the Veteran's service medical treatment and personnel records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent an SOC on the issue of TDIU.  Only if a timely substantive appeal is received, then the AOJ shall certify the issue to the Board. 

2.  Take appropriate steps to obtain SSA disability decisions concerning the Veteran, as well as all records, including medical records, relied upon in such decisions.  

3.  The AOJ should attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA for the period of service in the U.S. Army Reserves and obtain all treatment records from all periods of ACDUTRA and INACDUTRA.  The AOJ should obtain personnel records and medical treatment records for all periods of ACDUTRA and INACDUTRA by contacting the appropriate agency, to include the Army Human Resources Command (HRC), the National Personnel Records Center (NPRC), or any other appropriate agency. If any additional medical or personnel records are available, the AOJ should procure them for the record. 

4.  If no other personnel or medical records are available, the AOJ should contact the Defense Finance and Accounting Service (DFAS) to secure any available pay records for the Veteran.

5.  The RO should then readjudicate the Veteran's claim.  Should any benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




